Execution Copy

(Bluegreen to Depositor – Initial Timeshare Loans and Subsequent Timeshare
Loans)

PURCHASE AND CONTRIBUTION AGREEMENT

 

This PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”),dated as of November
15, 2010, is by and among Bluegreen Corporation, a Massachusetts corporation
(“Bluegreen” or a “Seller”) and BRFC 2010-A LLC, a Delaware limited liability
company (the “Depositor”) and their respective permitted successors and assigns.

W I T N E S S E T H:

WHEREAS, on the Closing Date, the Depositor, as seller, intends to enter into
that certain Sale Agreement dated as of November 15, 2010 (the “Sale
Agreement”), by and between the Depositor and BXG Receivables Note Trust 2010-A,
a Delaware statutory trust (the “Issuer”) pursuant to which the Depositor
intends to sell to the Issuer the timeshare loans acquired pursuant to the terms
of this Agreement and certain other timeshare loans acquired by the Depositor
pursuant to a transfer agreement, dated as of November 15, 2010, by and among
the Depositor, Bluegreen and BXG Timeshare Trust I from time to time pursuant to
the terms thereof;

WHEREAS, on the Closing Date, Bluegreen intends to enter into that certain
Indenture dated as of November 15, 2010 (the “Indenture”), by and among the
Issuer, Bluegreen, as servicer (in such capacity, the “Servicer”), Vacation
Trust, Inc., a Florida corporation, as club trustee (the “Club Trustee”),
Concord Servicing Corporation, as backup servicer, and U.S. Bank National
Association, as indenture trustee (the “Indenture Trustee”), paying agent and
custodian, whereby the Issuer will pledge the Trust Estate (as defined in the
Indenture) to the Indenture Trustee to secure the Issuer’s 5.10% Timeshare
Loan-Backed Notes, Series 2010-A, Class A and 7.50% Timeshare Loan-Backed Notes,
Series 2010-A, Class B (collectively, the “Notes”);

WHEREAS, (A) on the Closing Date (i) the Seller desires to sell, and the
Depositor desires to purchase Timeshare Loans originated by the Seller or an
Affiliate thereof (the “Initial Timeshare Loans”) and (ii) Bluegreen, as the
sole member of the Depositor, desires to make a contribution of capital pursuant
to the terms hereof and (B) on each Transfer Date during the Prefunding Period
(i) the Seller desires to sell, and the Depositor desires to purchase Timeshare
Loans originated by the Seller or an Affiliate thereof (the “Subsequent
Timeshare Loans”) and (ii) Bluegreen, as the sole member of the Depositor,
desires to make a contribution of capital pursuant to the terms hereof;

WHEREAS, pursuant to the terms of (i) the Sale Agreement, the Depositor shall
sell to the Issuer the Initial Timeshare Loans on the Closing Date and any
Subsequent Timeshare Loans acquired from the Seller and (ii) the Indenture, the
Issuer shall pledge the Initial Timeshare Loans and the Subsequent Timeshare
Loans, as part of the Trust Estate, to the Indenture Trustee to secure the
Notes;

 

1

--------------------------------------------------------------------------------



WHEREAS, the Seller may, and in certain circumstances will be required, to cure,
repurchase or substitute and provide one or more Qualified Substitute Timeshare
Loans for an Initial Timeshare Loan or a Subsequent Timeshare Loan that is a
Defective Timeshare Loan, previously sold to the Depositor hereunder and pledged
to the Indenture Trustee pursuant to the Indenture; and

WHEREAS, the Depositor may, at the direction of the Seller, be required to
exercise the Seller’s option to purchase or replace Timeshare Loans that become
subject to an Upgrade or Defaulted Timeshare Loans previously sold to the Issuer
and pledged to the Indenture Trustee pursuant to the Indenture.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

SECTION 1.  Definitions; Interpretation. Capitalized terms used but not defined
herein shall have the meanings specified in “Standard Definitions” attached as
Annex A to the Indenture.

SECTION 2.  Acquisition of Timeshare Loans and Contribution of Capital to the
Depositor.

(a)       Timeshare Loans and Contribution of Capital. On the Closing Date (with
respect to the Initial Timeshare Loans) and on each Transfer Date during the
Prefunding Period (with respect to the Subsequent Timeshare Loans), the Seller
hereby agrees to (x) sell in part and contribute in part to the Depositor in
return for the Timeshare Loan Acquisition Price for each Timeshare Loan to be
sold on the Closing Date or such Transfer Date, as applicable, to be paid in
part in cash and in part as an increase in its equity ownership of the Depositor
and (y) transfer, assign, sell and grant to the Depositor, without recourse
(except as provided in Section 6 and Section 8 hereof), any and all of the
Seller’s right, title and interest in and to (i) any Timeshare Loans listed on
Schedule III hereto or the related Subsequent Transfer Notice, as applicable,
(ii) the Receivables in respect of such Timeshare Loans due after the related
Cut-Off Date, (iii) the related Timeshare Loan Documents (excluding any rights
as developer or declarant under the Timeshare Declaration, the Timeshare Program
Consumer Documents or the Timeshare Program Governing Documents), (iv) all
Related Security in respect of each such Timeshare Loan and (v) all income,
payments, proceeds and other benefits and rights related to any of the foregoing
(the property in clauses (i)-(v), being the “Assets”). Upon such contribution,
sale and transfer, the ownership of each Timeshare Loan and all collections
allocable to principal and interest thereon after the related Cut-Off Date and
all other property interests or rights conveyed pursuant to and referenced in
this Section 2(a) shall immediately vest in the Depositor, its successors and
assigns. The Seller shall not take any action inconsistent with such ownership
nor claim any ownership interest in any Timeshare Loan for any purpose
whatsoever other than for federal and state income tax reporting, if applicable.
The parties to this Agreement hereby acknowledge that the “credit risk” of the
Timeshare Loans conveyed hereunder shall be borne by the Depositor and its
subsequent assignees.

 

2

--------------------------------------------------------------------------------



(b)       Delivery of Timeshare Loan Documents. In connection with the
contribution, sale, transfer, assignment and conveyance of any Timeshare Loan
hereunder, the Seller hereby agrees to deliver or cause to be delivered, on or
by the Closing Date (with respect to any Initial Timeshare Loan), at least five
Business Days prior to each Transfer Date during the Prefunding Period (with
respect to any Subsequent Timeshare Loan) and on or within five Business Days
from each Transfer Date (with respect to any Qualified Substitute Timeshare
Loan), as applicable, to the Custodian all related Timeshare Loan Files and to
the Servicer all related Timeshare Loan Servicing Files.

(c)       Collections. The Seller shall deposit or cause to be deposited all
collections in respect of the Initial Timeshare Loans, the Subsequent Timeshare
Loans and the Qualified Substitute Timeshare Loans (collectively, the “Timeshare
Loans”) received by the Seller or its Affiliates after the related Cut-Off Date
in the Lockbox Account and, with respect to Credit Card Timeshare Loans, direct
each applicable credit card vendor to deposit all payments in respect of such
Credit Card Timeshare Loans to the Credit Card Account (net of the Servicer
Credit Card Processing Costs).

(d)       Limitation of Liability. Neither the Depositor nor any subsequent
assignee of the Depositor shall have any obligation or liability with respect to
any Timeshare Loan nor shall the Depositor or any subsequent assignee have any
liability to any Obligor in respect of any Timeshare Loan. No such obligation or
liability is intended to be assumed by the Depositor or any subsequent assignee
herewith and any such liability is hereby expressly disclaimed.

SECTION 3.  Intended Characterization; Grant of Security Interest. It is the
intention of the parties hereto that each transfer of the Timeshare Loans to be
made pursuant to the terms hereof shall constitute a sale, in part, and a
capital contribution, in part, by the Seller to the Depositor and not a loan
secured by the Timeshare Loans. In the event, however, that a court of competent
jurisdiction were to hold that any such transfer constitutes a loan and not a
sale and contribution, it is the intention of the parties hereto that the Seller
shall be deemed to have granted to the Depositor as of the date hereof a first
priority perfected security interest in all of the Seller’s right, title and
interest in, to and under the Assets and the QSTL Assets (as hereinafter
defined) specified in Section 2(a) and Section 6(f) hereof, respectively, and
the proceeds thereof and that with respect to such transfer, this Agreement
shall constitute a security agreement under applicable law. In the event of the
characterization of any such transfer as a loan, the amount of interest payable
or paid with respect to such loan under the terms of this Agreement shall be
limited to an amount which shall not exceed the maximum non-usurious rate of
interest allowed by the applicable state law or any applicable law of the United
States permitting a higher maximum non-usurious rate that preempts such
applicable state law, which could lawfully be contracted for, charged or
received (the “Highest Lawful Rate”). In the event any payment of interest on
any such loan exceeds the Highest Lawful Rate, the parties hereto stipulate that
(a) to the extent possible given the term of such loan, such excess amount
previously paid or to be paid with respect to such loan be applied to reduce the
principal balance of such loan, and the provisions thereof immediately be deemed
reformed and the amounts thereafter collectible thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for thereunder and (b) to the extent that the reduction of the principal
balance of, and the amounts collectible under, such loan and the reformation of
the provisions thereof described in the immediately preceding clause (a) is not
possible given the term of such loan, such excess amount will be deemed to have
been paid with respect to such loan as a result of an error and upon discovery
of such error or upon notice thereof by any party hereto such amount shall be
refunded by the recipient thereof.

 

3

--------------------------------------------------------------------------------



The characterization of the Seller as “debtor” and the Depositor as “secured
party” in any such security agreement and any related financing statements
required hereunder is solely for protective purposes and shall in no way be
construed as being contrary to the intent of the parties that this transaction
be treated as a sale and contribution to the Depositor of the Seller’s entire
right, title and interest in and to the Assets and the QSTL Assets.

Each of the Seller, the Club, the Club Trustee and any of their Affiliates
hereby agrees to make the appropriate entries in its general accounting records
to indicate that the Timeshare Loans have been transferred to the Depositor and
its subsequent assignees.

SECTION 4.  Conditions Precedent to Acquisition of Timeshare Loans by the
Depositor. The obligations of the Depositor to purchase any Timeshare Loans
hereunder shall be subject to the satisfaction of the following conditions:

(a)       On the Closing Date, with respect to the Initial Timeshare Loans, and
on each Transfer Date, with respect to each Subsequent Timeshare Loan or any
Qualified Substitute Timeshare Loan replacing a Timeshare Loan, all
representations and warranties of the Seller contained in Section 5(a) hereof
shall be true and correct on such date as if made on such date, and all
representations and warranties as to the Timeshare Loans contained in Section
5(b) hereof and all information provided in the Schedule of Timeshare Loans in
respect of each such Timeshare Loan conveyed on the Closing Date or such
Transfer Date, as applicable, shall be true and correct on such date.

(b)       On or prior to the Closing Date or a Transfer Date (or, with respect
to Qualified Substitute Timeshare Loans, as provided for in Section 6(g)
hereof), as applicable, the Seller shall have delivered or shall have caused the
delivery of (i) the related Timeshare Loan Files to the Custodian and the
Custodian shall have delivered a Custodian’s Certification therefor pursuant to
the Custodial Agreement and (ii) the Timeshare Loan Servicing Files to the
Servicer.

(c)       The Seller shall have delivered or caused to be delivered all other
information theretofore required or reasonably requested by the Depositor to be
delivered by the Seller or performed or caused to be performed all other
obligations required to be performed as of the Closing Date or Transfer Date, as
the case may be, including all filings, recordings and/or registrations as may
be necessary in the reasonable opinion of the Depositor, the Issuer or the
Indenture Trustee to establish and preserve the right, title and interest of the
Depositor, the Issuer or the Indenture Trustee, as the case may be, in the
related Timeshare Loans.

(d)       On or before the Closing Date and on each Transfer Date, the
Transaction Documents shall be in full force and effect.

 

4

--------------------------------------------------------------------------------



(e)       With respect to the Initial Timeshare Loans, the Notes shall be issued
and sold on the Closing Date, and the Issuer and the Depositor shall receive the
full consideration due it upon the issuance of the Notes, and the Issuer and the
Depositor shall have applied their respective consideration to the extent
necessary, to pay the Timeshare Loan Acquisition Price for each Initial
Timeshare Loan.

(f)        With respect to the Subsequent Timeshare Loans, the Depositor shall
apply funds received from the Issuer withdrawn from the Prefunding Account, to
the extent necessary, to pay the Seller the Timeshare Loan Acquisition Price for
each Subsequent Timeshare Loan.

(g)       Each Timeshare Loan conveyed on the Closing Date or a Transfer Date
shall be an Eligible Timeshare Loan and each of the conditions herein and in the
Indenture for the purchases of Initial Timeshare Loans and Subsequent Timeshare
Loans shall have been satisfied.

(h)       Each Qualified Substitute Timeshare Loan replacing a Timeshare Loan
shall satisfy each of the criteria specified in the definition of “Qualified
Substitute Timeshare Loan” and each of the conditions herein and in the
Indenture for substitution of Timeshare Loans shall have been satisfied.

(i)        The Depositor shall have received such other certificates and
opinions as it shall reasonably request.

SECTION 5.  Representations and Warranties and Certain Covenants of the Seller.

(a)       The Seller represents and warrants to the Depositor and the Indenture
Trustee for the benefit of the Noteholders, on the Closing Date and on each
Transfer Date (with respect to any Subsequent Timeshare Loans or Qualified
Substitute Timeshare Loans transferred on such Transfer Date) as follows:

(i)        Due Incorporation; Valid Existence; Good Standing. It is a
corporation duly organized and validly existing in good standing under the laws
of the jurisdiction of its incorporation; and is duly qualified to do business
as a foreign corporation and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of any Timeshare Loans.

(ii)        Possession of Licenses, Certificates, Franchises and Permits. It
holds, and at all times during the term of this Agreement will hold, all
material licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, and has received no
notice of proceedings relating to the revocation of any such license,
certificate, franchise or permit, which singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans.

 

5

--------------------------------------------------------------------------------



(iii)      Corporate Authority and Power. It has, and at all times during the
term of this Agreement will have, all requisite corporate power and authority to
own its properties, to conduct its business, to execute and deliver this
Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder. It has all requisite corporate power and authority to acquire,
own, transfer and convey Timeshare Loans to the Depositor.

(iv)      Authorization, Execution and Delivery Valid and Binding. This
Agreement and all other Transaction Documents and instruments required or
contemplated hereby to be executed and delivered by it have been duly
authorized, executed and delivered by it and, assuming the due execution and
delivery by, the other party or parties hereto and thereto, constitute legal,
valid and binding agreements enforceable against it in accordance with their
respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, liquidation, dissolution, moratorium and other similar
applicable laws affecting the enforceability of creditors’ rights generally
applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of it and to general principles of
equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law. This Agreement constitutes a valid transfer of
its interest in the Timeshare Loans to the Depositor or, in the event of the
characterization of any such transfer as a loan, the valid creation of a first
priority perfected security interest in such Timeshare Loans in favor of the
Depositor.

(v)       No Violation of Law, Rule, Regulation, etc. The execution, delivery
and performance by it of this Agreement and any other Transaction Document to
which it is a party do not and will not (A) violate any of the provisions of its
articles of incorporation or bylaws, (B) violate any provision of any law,
governmental rule or regulation currently in effect applicable to it or its
properties or by which the Seller or its properties may be bound or affected,
including, without limitation, any bulk transfer laws, where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, (C) violate any judgment, decree, writ,
injunction, award, determination or order currently in effect applicable to it
or its properties or by which it or its properties are bound or affected, where
such violation would have a material adverse effect on its ability to perform
its obligations under this Agreement or any other Transaction Document to which
it is a party or under the transactions contemplated hereunder or thereunder or
the validity or enforceability of any Timeshare Loans, (D) conflict with, or
result in a breach of, or constitute a default under, any of the provisions of
any indenture, mortgage, deed of trust, contract or other instrument to which it
is a party or by which it is bound where such violation would have a material
adverse effect on its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of
Timeshare Loans or (E) result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, mortgage, deed of
trust, contract or other instrument.

 

6

--------------------------------------------------------------------------------



(vi)      Governmental Consent. No consent, approval, order or authorization of,
and no filing with or notice to, any court or other Governmental Authority in
respect of the Seller is required which has not been obtained in connection with
the authorization, execution, delivery or performance by it of this Agreement or
any of the other Transaction Documents to which it is a party or under the
transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of Timeshare Loans and the creation of the security
interest of the Depositor therein pursuant to Section 3 hereof.

(vii)     Defaults. It is not in default under any material agreement, contract,
instrument or indenture to which it is a party or by which it or its properties
is or are bound, or with respect to any order of any court, administrative
agency, arbitrator or governmental body, in each case, which would have a
material adverse effect on the transactions contemplated hereunder or on its
business, operations, financial condition or assets, and no event has occurred
which with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or indenture, or with
respect to any such order of any court, administrative agency, arbitrator or
governmental body.

(viii)    Insolvency. It is solvent and will not be rendered insolvent by the
transfer of any Timeshare Loans hereunder. On and after the Closing Date, it
will not engage in any business or transaction the result of which would cause
the property remaining with it to constitute an unreasonably small amount of
capital.

(ix)      Pending Litigation or Other Proceedings. Other than as described on
Schedule 5 attached hereto, as of the Closing Date, there is no pending or, to
its Knowledge, threatened action, suit, proceeding or investigation before any
court, administrative agency, arbitrator or governmental body against or
affecting it which, if decided adversely, would materially and adversely affect
(A) its condition (financial or otherwise), business or operations, (B) its
ability to perform its obligations under, or the validity or enforceability of,
this Agreement or any other documents or transactions contemplated under this
Agreement, (C) any Timeshare Loan or title of any Obligor to any related
Timeshare Property pursuant to the applicable Owner Beneficiary Agreement or (D)
the Depositor’s or any of its assigns’ ability to foreclose or otherwise enforce
the liens of the Mortgage Notes and the rights of the Obligors to use and occupy
the related Timeshare Properties pursuant to the applicable Owner Beneficiary
Agreement.

(x)       Information. No document, certificate or report furnished or required
to be furnished by or on behalf of it pursuant to this Agreement, in its
capacity as Seller, contains or will contain when furnished any untrue statement
of a material fact or fails or will fail to state a material fact necessary in
order to make the statements contained therein not misleading in light of the
circumstances in which it was made. There are no facts known to it which,
individually or in the aggregate, materially adversely affect, or which (aside
from general economic trends) may reasonably be expected to materially adversely
affect in the future, the financial condition or assets or its business, or
which may impair the ability of it to perform its obligations under this
Agreement, which have not been disclosed herein or therein or in the
certificates and other documents furnished to the Depositor by or on behalf of
it specifically for use in connection with the transactions contemplated hereby
or thereby.

 

7

--------------------------------------------------------------------------------



(xi)      Foreign Tax Liability. It is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted it concerning a withholding or other foreign tax
liability.

(xii)     Employee Benefit Plan Liability. As of the Closing Date and as of each
Transfer Date, as applicable, (A) with respect to plan years beginning before
January 1, 2008, neither Bluegreen nor any of its Commonly Controlled Affiliates
incurred any “accumulated funding deficiency” (as such term was defined under
ERISA and the Code for such years), whether or not waived, with respect to any
Employee Pension Benefit Plan (as defined below) that either individually or in
the aggregate could Cause a Material Adverse Effect (as defined below), and, to
Bluegreen’s Knowledge, for any such year, no event has occurred or circumstance
exists that resulted or may result in any accumulated funding deficiency of any
such plan that either individually or in the aggregate could Cause a Material
Adverse Effect; (B) with respect to plan years beginning after December 31,
2007, neither Bluegreen nor any of its Commonly Controlled Affiliates has any
unpaid “minimum required contribution” (as such term is defined under ERISA and
the Code) with respect to any Employee Pension Benefit Plan, whether or not such
unpaid minimum required contribution is waived, that either individually or in
the aggregate could Cause a Material Adverse Effect, and, to Bluegreen’s
Knowledge for any such year, no event has occurred or circumstance exists that
resulted or may result in any unpaid minimum required contribution as of the
last day of the current plan year of any such plan that either individually or
in the aggregate could Cause a Material Adverse Effect; (C) Bluegreen and each
of its Commonly Controlled Affiliates have no outstanding liability for any
undisputed contribution required under any Bluegreen Multiemployer Plan (as
defined below) that either individually or in the aggregate could Cause a
Material Adverse Effect; and (D) Bluegreen and each of its Commonly Controlled
Affiliates have no outstanding liability for any disputed contribution required
under any Bluegreen Multiemployer Plan that either individually or in the
aggregate could Cause a Material Adverse Effect. As of the Closing Date and as
of each Transfer Date, as applicable, to Bluegreen’s Knowledge (1) neither
Bluegreen nor any of its Commonly Controlled Affiliates has incurred any
Withdrawal Liability (as defined below) that either individually or in the
aggregate could Cause a Material Adverse Effect, and (2) no event has occurred
or circumstance exists that could result in any Withdrawal Liability that either
individually or in the aggregate could Cause a Material Adverse Effect. As of
the Closing Date and as of each Transfer Date, as applicable, to Bluegreen’s
Knowledge, neither Bluegreen nor any of its Commonly Controlled Affiliates has
received notification of the reorganization, termination, partition, or
insolvency of any Multiemployer Plan that could either individually or in the
aggregate Cause a Material Adverse Effect. For purposes of this subsection
(a)(xii), “Cause a Material Adverse Effect” means reasonably be expected to
result in a material adverse effect on Bluegreen and its Commonly Controlled
Affiliates in the aggregate; “Commonly Controlled Affiliates” means those direct
or indirect affiliates of Bluegreen that would be considered a single employer
with Bluegreen under Section 414(b), (c), (m), or (o) of the Code; “Employee
Pension Benefit Plan” means an employee pension benefit plan as such term is
defined in Section 3(2) of ERISA that is sponsored, maintained or contributed to
by Bluegreen or any of its Commonly Controlled Affiliates (other than a
Bluegreen Multiemployer Plan); “Multiemployer Plan” means a multiemployer plan
as such term is defined in Section 3(37) of ERISA; “Bluegreen Multiemployer
Plan” means a Multiemployer Plan to which Bluegreen or any of its Commonly
Controlled Affiliates contributes or in which Bluegreen or any of its Commonly
Controlled Affiliates participates; and “Withdrawal Liability” means liability
as determined under ERISA for the complete or partial withdrawal of Bluegreen or
any of its Commonly Controlled Affiliates from a Multiemployer Plan.

 

8

--------------------------------------------------------------------------------



(xiii)    Taxes. Other than as described on Schedule 5 hereto, as of the Closing
Date, it (i) has filed all tax returns (federal, state and local) which it
reasonably believes are required to be filed and has paid or made adequate
provision in its GAAP financial statements for the payment of all taxes,
assessments and other governmental charges due from it or is contesting any such
tax, assessment or other governmental charge in good faith through appropriate
proceedings or except where the failure to file or pay will not have a material
adverse effect on the rights and interests of the Depositor, (ii) knows of no
basis for any material additional tax assessment for any fiscal year for which
adequate reserves in its GAAP financial statements have not been established and
(iii) intends to pay all such taxes, assessments and governmental charges, if
any, when due.

(xiv)    Place of Business. The principal place of business and chief executive
office where it keeps its records concerning Timeshare Loans will be 4960
Conference Way North, Suite 100, Boca Raton, Florida 33431 (or such other place
specified by it by written notice to the Depositor and the Indenture Trustee).
It is a corporation formed under the laws of the Commonwealth of Massachusetts.

(xv)     Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by it to acquire any security
in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.

 

(xvi)

Bluegreen Vacation Club. With respect to the Club Loans:

(A)      The Club Trust Agreement, of which a true and correct copy is attached
hereto as Exhibit B is in full force and effect; and a certified copy of the
Club Trust Agreement has been delivered to the Indenture Trustee together with
all amendments and supplements in respect thereof;

(B)      The arrangement of contractual rights and obligations (duly established
in accordance with the Club Trust Agreement under the laws of the State of
Florida) was established for the purpose of holding and preserving certain
property for the benefit of the Beneficiaries referred to in the Club Trust
Agreement. The Club Trustee has all necessary trust and other authorizations and
powers required to carry out its obligations under the Club Trust Agreement in
the State of Florida and in all other states in which it holds Resort Interests.
The Club is not a corporation or business trust under the laws of the State of
Florida. The Club is not taxable as an association, corporation or business
trust under federal law or the laws of the State of Florida;

 

9

--------------------------------------------------------------------------------



(C)      The Club Trustee is a corporation duly formed, validly existing and in
good standing under the laws of the State of Florida. As of the Closing Date,
the Club Trustee is qualified to do business as a foreign corporation and is in
good standing under the laws of the state of Tennessee. As of each Transfer
Date, the Club Trustee will be duly qualified to do business as a foreign
corporation and will be in good standing under the laws of each jurisdiction it
is required by law to be. The Club Trustee is not an affiliate of the Servicer
for purposes of Chapter 721, Florida Statutes and is in compliance with the
requirements of such Chapter 721 requiring that it be independent of the
Servicer;

(D)      The Club Trustee has all necessary corporate power to execute and
deliver, and has all necessary corporate power to perform its obligations under
this Agreement, the other Transaction Documents to which it is a party, the Club
Trust Agreement and the Club Management Agreement. The Club Trustee possesses
all requisite franchises, operating rights, licenses, permits, consents,
authorizations, exemptions and orders as are necessary to discharge its
obligations under the Club Trust Agreement;

(E)       The Club Trustee holds all right, title and interest in and to all of
the Timeshare Properties related to the Club Loans solely for the benefit of the
Beneficiaries referred to in, and subject in each case to the provisions of, the
Club Trust Agreement and the other documents and agreements related thereto.
Except with respect to the Mortgages (or a pledge of the Co-op Shares in
connection with Aruba Club Loans), the Club Trustee has permitted none of such
Timeshare Properties to be made subject to any lien or encumbrance during the
time it has been a part of the trust estate under the Club Trust Agreement;

(F)       There are no actions, suits, proceedings, orders or injunctions
pending against the Club or the Club Trustee, at law or in equity, or before or
by any governmental authority which, if adversely determined, could reasonably
be expected to have a material adverse effect on the Trust Estate or the Club
Trustee’s ability to perform its obligations under the Transaction Documents;

(G)      Neither the Club nor the Club Trustee has incurred any indebtedness for
borrowed money (directly, by guarantee, or otherwise);

(H)      All ad valorem taxes and other taxes and assessments against the Club
and/or its trust estate have been paid when due and neither the Seller nor the
Club Trustee knows of any basis for any additional taxes or assessments against
any such property. The Club has filed all required tax returns and has paid all
taxes shown to be due and payable on such returns, including all taxes in
respect of sales of Owner Beneficiary Rights (as defined in the Club Trust
Agreement) and Vacation Points, if any;

(I)        The Club and the Club Trustee are in compliance in all material
respects with all applicable laws, statutes, rules and governmental regulations
applicable to it and in compliance with each material instrument, agreement or
document to which it is a party or by which it is bound, including, without
limitation, the Club Trust Agreement;

 

10

--------------------------------------------------------------------------------



(J)        Except as expressly permitted in the Club Trust Agreement, the Club
has maintained the One-to-One Beneficiary to Accommodation Ratio (as such terms
are defined in the Club Trust Agreement);

(K)      Bluegreen Vacation Club, Inc. is a not-for-profit corporation duly
formed, validly existing and in good standing under the laws of the State of
Florida;

(L)       Upon purchase of the Club Loans and related Trust Estate hereunder,
the Depositor is an “Interest Holder Beneficiary” under the Club Trust Agreement
and each of the Club Loans constitutes “Lien Debt”, “Purchase Money Lien Debt”
and “Owner Beneficiary Obligations” under the Club Trust Agreement; and

(M)      Except as disclosed to the Indenture Trustee in writing or noted in the
Custodian’s Certification, each Mortgage associated with a Deeded Club Loan and
granted by the Club Trustee or the Obligor on the related Deeded Club Loan, as
applicable, has been duly executed, delivered and recorded by or pursuant to the
instructions of the Club Trustee under the Club Trust Agreement and such
Mortgage is valid and binding and effective to create the lien and security
interests in favor of the Indenture Trustee (upon assignment thereof to the
Indenture Trustee). Each of such Mortgages was granted in connection with the
financing of a sale of a Resort Interest.

(b)       The Seller hereby makes the representations and warranties relating to
the Timeshare Loans contained in Schedule I hereto for the benefit of the
Depositor, the Issuer and the Indenture Trustee for the benefit of the
Noteholders as of the Closing Date (only with respect to the Initial Timeshare
Loans) and each Transfer Date (only with respect to each Subsequent Timeshare
Loan or Qualified Substitute Timeshare Loan transferred on such Transfer Date),
as applicable.

(c)       It is understood and agreed that the representations and warranties
set forth in this Section 5 shall survive the sale and contribution of each
Timeshare Loan to the Depositor and any assignment of such Timeshare Loans by
the Depositor and shall continue so long as any such Timeshare Loans shall
remain outstanding or until such time as such Timeshare Loans are repurchased,
purchased or a Qualified Substitute Timeshare Loan is provided pursuant to
Section 6 hereof. The Seller acknowledges that it has been advised that the
Depositor intends to assign all of its right, title and interest in and to each
Timeshare Loan and its rights and remedies under this Agreement to the Issuer.
The Seller agrees that, upon any such assignment, the Depositor and any of its
assignees may enforce directly, without joinder of the Depositor (but subject to
any defense that the Seller may have under this Agreement) all rights and
remedies hereunder.

(d)       With respect to any representations and warranties contained in
Section 5 which are made to the Seller’s Knowledge, if it is discovered that any
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of a Timeshare Loan or the interests of the
Depositor or any subsequent assignee thereof, then notwithstanding such lack of
Knowledge of the accuracy of such representation and warranty at the time such
representation or warranty was made (without regard to any Knowledge
qualifiers), such inaccuracy shall be deemed a breach of such representation or
warranty for purposes of the repurchase or substitution obligations described in
Sections 6(a)(i) or (ii) hereof.

 

11

--------------------------------------------------------------------------------



SECTION 6. Repurchases and Substitutions.

(a)       Mandatory Repurchases and Substitutions for Breaches of
Representations and Warranties. Upon the receipt of notice by the Seller from
the Depositor, the Issuer or the Indenture Trustee, of a breach of any of the
representations and warranties in Section 5 hereof (on the date on which such
representation or warranty was made) which materially and adversely affects the
value of a Timeshare Loan or the interests of the Depositor or any subsequent
assignee of the Depositor (including the Issuer and the Indenture Trustee on
behalf of the Noteholders) therein, the Seller shall, within 60 days of receipt
of such notice, cure in all material respects the circumstance or condition
which has caused such representation or warranty to be incorrect or if the
breach relates to a particular Timeshare Loan and is not cured in all material
respects (such Timeshare Loan, a “Defective Timeshare Loan”) either (i)
repurchase such Defective Timeshare Loan at the Repurchase Price, or (ii)
provide one or more Qualified Substitute Timeshare Loans and pay the related
Substitution Shortfall Amount, if any. The Seller acknowledges that the
Depositor shall, pursuant to the Sale Agreement sell Timeshare Loans and rights
and remedies acquired hereunder to the Issuer and that the Issuer shall pledge
such Timeshare Loans and rights to the Indenture Trustee for the benefit of the
Noteholders. The Seller further acknowledges that the Indenture Trustee will be
appointed attorney-in-fact under the Indenture and may enforce the Seller’s
repurchase or substitution obligations if the Seller has not complied with its
repurchase or substitution obligations under this Agreement within the
aforementioned 60-day period.

(b)       Optional Purchases or Substitutions of Club Loans. The Depositor
hereby irrevocably grants to the Seller an option to repurchase or substitute
Original Club Loans it has under the Sale Agreement, the Transfer Agreement and
as described in the following sentence. With respect to any Original Club Loans
for which the related Obligor has elected to effect and the Seller has agreed to
effect an Upgrade, the Seller will (at its option) either (i) pay the Repurchase
Price for such Original Club Loan or (ii) substitute one or more Qualified
Substitute Timeshare Loans for such Original Club Loan and pay the related
Substitution Shortfall Amounts, if any; provided, however, that the Seller’s
option to substitute one or more Qualified Substitute Timeshare Loans for an
Original Club Loan is limited on any date to (x) 20% of the Aggregate Closing
Date Collateral Balance less (y) the aggregate Loan Balances of all Original
Club Loans previously substituted by the Seller on prior Transfer Dates pursuant
to this Agreement, the Transfer Agreement and/or the Sale Agreement. The Seller
shall use its best efforts to exercise its substitution option with respect to
Original Club Loans prior to exercise of its repurchase option. To the extent
that the Seller shall elect to substitute Qualified Substitute Timeshare Loans
for an Original Club Loan, the Seller shall use its best efforts to cause each
such Qualified Substitute Timeshare Loan to be, in the following order of
priority, (i) the Upgrade Club Loan related to such Original Club Loan and (ii)
an Upgrade Club Loan unrelated to such Original Club Loan.

 

12

--------------------------------------------------------------------------------



(c)       Optional Purchases or Substitutions of Defaulted Timeshare Loans. The
Depositor hereby irrevocably grants to the Seller an option to repurchase or
substitute Defaulted Timeshare Loans it has under the Sale Agreement, the
Transfer Agreement and as described in the following sentence. With respect to
Defaulted Timeshare Loans on any date, the Seller will have the option, but not
the obligation, to either (i) purchase such Defaulted Timeshare Loan at the
Repurchase Price for such Defaulted Timeshare Loan or (ii) substitute one or
more Qualified Substitute Timeshare Loans for such Defaulted Timeshare Loan and
pay the related Substitution Shortfall Amount, if any; provided, however, that
the Seller’s option to purchase a Defaulted Timeshare Loan or to substitute one
or more Qualified Substitute Timeshare Loans for a Defaulted Timeshare Loan is
limited on any date to the Optional Purchase Limit and the Optional Substitution
Limit, respectively. The Seller may irrevocably waive its option to purchase or
substitute a Defaulted Timeshare Loan by delivering to the Indenture Trustee a
Waiver Letter in the form of Exhibit A attached hereto.

(d)       Payment of Repurchase Prices and Substitution Shortfall Amounts. The
Seller hereby agrees to remit or cause to be remitted all amounts in respect of
Repurchase Prices and Substitution Shortfall Amounts payable during the related
Due Period in immediately available funds to the Indenture Trustee to be
deposited in the Collection Account on the Business Day immediately preceding
the related Payment Date for such Due Period in accordance with the provisions
of the Indenture. In the event that more than one Timeshare Loan is replaced
pursuant to Sections 6(a), (b) or (c) hereof on any Transfer Date, the
Substitution Shortfall Amounts and the Loan Balances of Qualified Substitute
Timeshare Loans shall be calculated on an aggregate basis for all substitutions
made on such Transfer Date.

(e)       Schedule of Timeshare Loans. The Seller hereby agrees, on each date on
which a Timeshare Loan has been repurchased, purchased or substituted, to
provide or cause to be provided to the Depositor, the Issuer and the Indenture
Trustee with an electronic supplement to Schedule III hereto and the Schedule of
Timeshare Loans reflecting the removal and/or substitution of Timeshare Loans
and subjecting any Qualified Substitute Timeshare Loans to the provisions of
this Agreement.

(f)        Qualified Substitute Timeshare Loans. Pursuant to Section 6(g)
hereof, on the related Transfer Date, the Seller hereby agrees to deliver or to
cause the delivery of the Timeshare Loan Files relating to the Qualified
Substitute Timeshare Loans to the Indenture Trustee or to the Custodian, at the
direction of the Indenture Trustee, in accordance with the provisions of the
Indenture and the Custodial Agreement. As of such related Transfer Date, the
Seller does hereby transfer, assign, sell and grant to the Depositor, without
recourse (except as provided in Section 6 and Section 8 hereof), any and all of
the Seller’s right, title and interest in and to (i) each Qualified Substitute
Timeshare Loan conveyed to the Depositor on such Transfer Date, (ii) the
Receivables in respect of the Qualified Substitute Timeshare Loans due after the
related Cut-Off Date, (iii) the related Timeshare Loan Documents (excluding any
rights as developer or declarant under the Timeshare Declaration, the Timeshare
Program Consumer Documents or the Timeshare Program Governing Documents), (iv)
all Related Security in respect of such Qualified Substitute Timeshare Loans and
(v) all income, payments, proceeds and other benefits and rights related to any
of the foregoing (the property in clauses (i)-(v), being the “QSTL Assets”).
Upon such sale, the ownership of each Qualified Substitute Timeshare Loan and
all collections allocable to principal and interest thereon after the related
Cut-Off Date and all other property interests or rights conveyed pursuant to and
referenced in this Section 6(f) shall immediately vest in the Depositor, its
successors and assigns. The Seller shall not take any action inconsistent with
such ownership nor claim any ownership interest in any Qualified Substitute
Timeshare Loan for any purpose whatsoever other than consolidated federal and
state income tax reporting. The Seller agrees that such Qualified Substitute
Timeshare Loans shall be subject to the provisions of this Agreement and shall
thereafter be deemed a “Timeshare Loan” for the purposes of this Agreement.

 

13

--------------------------------------------------------------------------------



(g)       Officer’s Certificate for Qualified Substitute Timeshare Loans. The
Seller shall, on each related Transfer Date, certify or cause to be certified in
writing to the Depositor, the Issuer and the Indenture Trustee that each new
Timeshare Loan meets all the criteria of the definition of “Qualified Substitute
Timeshare Loan” and that (i) the Timeshare Loan Files for such Qualified
Substitute Timeshare Loans have been delivered to the Custodian or shall be
delivered within five Business Days of the applicable Transfer Date, and (ii)
the Timeshare Loan Servicing Files for such Qualified Substitute Timeshare Loans
have been delivered to the Servicer.

(h)       Subsequent Transfer Notices. The Seller shall, on each related
Transfer Date, deliver a Subsequent Transfer Notice in the form attached as
Exhibit J to the Indenture, as specified by Section 4.2 of the Indenture.

(i)        Release. In connection with any repurchase, purchase or substitution
of one or more Timeshare Loans contemplated by this Section 6, upon satisfaction
of the conditions contained in this Section 6, the Depositor, the Issuer and the
Indenture Trustee shall execute and deliver or shall cause the execution and
delivery of such releases and instruments of transfer or assignment presented to
it by the Seller, in each case without recourse, as shall be necessary to vest
in the Seller or its designee the legal and beneficial ownership of such
Timeshare Loans; provided, however, that with respect to any release of a
Timeshare Loan that is substituted for by one or more Qualified Substitute
Timeshare Loans, the Issuer and the Indenture Trustee shall not execute and
deliver or cause the execution and delivery of such releases and instruments of
transfer or assignment until the Indenture Trustee and the Servicer receive a
Custodian’s Certification for such Qualified Substitute Timeshare Loan. The
Depositor, the Issuer and the Indenture Trustee shall cause the Custodian to
release the related Timeshare Loan Files to the Seller or its designee and the
Servicer to release the related Timeshare Loan Servicing Files to the Seller or
its designee; provided, however, that with respect to any Timeshare Loan File or
Timeshare Loan Servicing File related to a Timeshare Loan that has been
substituted by a Qualified Substitute Timeshare Loan, the Issuer and the
Indenture Trustee shall not cause the Custodian and the Servicer to release the
related Timeshare Loan File and the Timeshare Loan Servicing File, respectively,
until the Indenture Trustee and the Servicer receive a Custodian’s Certification
for such Qualified Substitute Timeshare Loan.

(j)        Sole Remedy. It is understood and agreed that the obligations of the
Seller contained in Section 6(a) hereof to cure a breach, or to repurchase or
substitute Defective Timeshare Loans, and the obligation of the Seller to
indemnify pursuant to Section 8 hereof, shall constitute the sole remedies
available to the Depositor or its subsequent assignees for the breaches of any
representation or warranty contained in Section 5 hereof and such remedies are
not intended to and do not constitute “credit recourse” to the Seller.

SECTION 7.  Additional Covenants of the Seller. The Seller hereby covenants and
agrees with the Depositor as follows:

 

14

--------------------------------------------------------------------------------



(a)       It shall comply with all laws, rules, regulations and orders
applicable to it and its business and properties except where the failure to
comply will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.

(b)       It shall preserve and maintain its existence (corporate or otherwise),
rights, franchises and privileges in the jurisdiction of its organization and
except where the failure to so preserve and maintain will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans.

(c)       On the Closing Date and each Transfer Date, as applicable, it shall
indicate in its and its Affiliates’ computer files and other records that each
Timeshare Loan has been sold to the Depositor.

(d)       It shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the
Depositor and that the Depositor is the owner of such Timeshare Loan.

(e)       On or prior to the Closing Date, it shall file or cause to be filed,
at its own expense, financing statements in favor of the Depositor, and, if
applicable, the Issuer and the Indenture Trustee on behalf of the Noteholders,
with respect to the Timeshare Loans, in the form and manner reasonably requested
by the Depositor or its assigns. The Seller shall deliver file-stamped copies of
such financing statements to the Depositor, the Issuer and the Indenture Trustee
on behalf of the Noteholders.

(f)        It agrees from time to time to, at its expense, promptly execute and
deliver all further instruments and documents, and to take all further actions,
that may be necessary, or that the Depositor, the Issuer or the Indenture
Trustee may reasonably request, to perfect, protect or more fully evidence the
sale and contribution of the Timeshare Loans to the Depositor, or to enable the
Depositor to exercise and enforce its rights and remedies hereunder or under any
Timeshare Loan including, but not limited to, powers of attorney, UCC financing
statements and assignments of mortgage. It hereby appoints the Depositor, the
Issuer and the Indenture Trustee as attorneys-in-fact, which appointment is
coupled with an interest and is therefore irrevocable, to act on behalf and in
the name of the Seller under this Section 7(f).

(g)       On the Closing Date, the Seller does not have any tradenames,
fictitious names, assumed names or “doing business as” names other than
“Bluegreen Patten Corporation” in North Carolina, “Bluegreen Corporation of
Massachusetts” in Louisiana and “BXG California, Inc.” in California. After the
Closing Date, any change in the legal name of the Seller or the use by it of any
tradename, fictitious name, assumed name or “doing business as” name other than
the foregoing shall be promptly (but no later than ten Business Days) disclosed
to the Depositor and the Indenture Trustee in writing.

 

15

--------------------------------------------------------------------------------



(h)       Upon the discovery or receipt of notice by a Responsible Officer of
the Seller of a breach of any of its representations or warranties and covenants
contained herein, the Seller shall promptly disclose to the Depositor, the
Issuer and the Indenture Trustee, in reasonable detail, the nature of such
breach.

(i)        Except to the extent of any payments received with respect to a
Credit Card Timeshare Loan, in the event that the Seller shall receive any
payments in respect of a Timeshare Loan after the Closing Date or a Transfer
Date, as applicable, the Seller shall, within two Business Days of receipt,
transfer or cause to be transferred, such payments to the Lockbox Account.
Payments received by the Seller with respect to Credit Card Timeshare Loans,
without regard to any discount fees, shall be transferred to the Lockbox Account
within five Business Days.

(j)        The Seller will keep its principal place of business and chief
executive office and the office where it keeps its records concerning the
Timeshare Loans at the address of Bluegreen listed herein and shall notify the
parties hereto of any change to the same at least 30 days prior thereto.

(k)       In the event that the Seller or the Depositor or any assignee of the
Depositor receives actual notice of any transfer taxes arising out of the
transfer, assignment and conveyance of a Timeshare Loan to the Depositor, on
written demand by the Depositor, or upon the Seller otherwise being given notice
thereof, the Seller shall pay, and otherwise indemnify and hold the Depositor,
or any subsequent assignee, harmless, on an after-tax basis, from and against
any and all such transfer taxes.

(l)        The Seller authorizes the Depositor, the Issuer and the Indenture
Trustee to file continuation statements, and amendments thereto, relating to the
Timeshare Loans and all payments made with regard to the related Timeshare Loans
without the signature of the Seller where permitted by law. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law. The Depositor confirms that it is not its present
intention to file a photocopy or other reproduction of this Agreement as a
financing statement, but reserves the right to do so if, in its good faith
determination, there is at such time no reasonable alternative remaining to it.

SECTION 8. Indemnification.

 

16

--------------------------------------------------------------------------------



(a)       The Seller agrees to indemnify the Depositor, the Issuer, the
Indenture Trustee, the Noteholders and the Initial Purchaser (collectively, the
“Indemnified Parties”) against any and all claims, losses, liabilities,
(including reasonable legal fees and related costs) that the Depositor, the
Issuer, the Indenture Trustee, the Noteholders or the Initial Purchaser may
sustain directly related to any breach of the representations and warranties of
the Seller under Section 5 hereof (the “Indemnified Amounts”) excluding, however
(i) Indemnified Amounts to the extent resulting from the gross negligence or
willful misconduct on the part of such Indemnified Party; (ii) any recourse for
any uncollectible Timeshare Loan not related to a breach of representation or
warranty; (iii) recourse to the Seller for a Defective Timeshare Loan so long as
the same is cured, substituted or repurchased pursuant to Section 6 hereof, (iv)
income, franchise or similar taxes by such Indemnified Party arising out of or
as a result of this Agreement or the transfer of the Timeshare Loans; (v)
Indemnified Amounts attributable to any violation by an Indemnified Party of any
Requirement of Law related to an Indemnified Party; or (vi) the operation or
administration of the Indemnified Party generally and not related to the
enforcement of this Agreement. The Seller shall (A) promptly notify the
Depositor and the Indenture Trustee if a claim is made by a third party with
respect to this Agreement or the Timeshare Loans, and relating to (i) the
failure by the Seller to perform its duties in accordance with the terms of this
Agreement or (ii) a breach of the Seller’s representations, covenants and
warranties contained in this Agreement, (B) assume (with the consent of the
Depositor, the Issuer, the Indenture Trustee, the Noteholders or the Initial
Purchaser, as applicable, which consent shall not be unreasonably withheld) the
defense of any such claim and (C) pay all expenses in connection therewith,
including reasonable legal counsel fees and promptly pay, discharge and satisfy
any judgment, order or decree which may be entered against it or the Depositor,
the Issuer, the Indenture Trustee, the Noteholders or the Initial Purchaser in
respect of such claim. If the Seller shall have made any indemnity payment
pursuant to this Section 8 and the recipient thereafter collects from another
Person any amount relating to the matters covered by the foregoing indemnity,
the recipient shall promptly repay such amount to the Seller.

(b)       The obligations of the Seller under this Section 8 to indemnify the
Depositor, the Issuer, the Indenture Trustee, the Noteholders and the Initial
Purchaser shall survive the termination of this Agreement and continue until the
Notes are paid in full or otherwise released or discharged.

SECTION 9.  No Proceedings. The Seller hereby agrees that it will not, directly
or indirectly, institute, or cause to be instituted, or join any Person in
instituting, against the Depositor or any Association, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.

SECTION 10. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall
not be effective until received by the party to whom such notice or
communication is addressed.

Seller

 

Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention: Anthony M. Puleo, Senior Vice President, CFO & Treasurer

Fax: (561) 912-8123

 

17

--------------------------------------------------------------------------------



Depositor

 

BRFC 2010-A LLC

4950 Communication Avenue, Suite 900

Boca Raton, Florida 33431

Attention: Allan J. Herz, President & Assistant Treasurer

Fax: (561) 443-8743

SECTION 11. No Waiver; Remedies. No failure on the part of the Seller, the
Depositor or any assignee thereof to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any other remedies provided by law.

SECTION 12. Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Depositor and its respective successors and
assigns. Any assignee of the Depositor shall be an express third party
beneficiary of this Agreement, entitled to directly enforce this Agreement. The
Seller may not assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the Depositor and any
assignee thereof. The Depositor may, and intends to, assign all of its rights
hereunder to the Issuer and the Seller consents to any such assignment. This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until its termination; provided, however, that the rights and remedies with
respect to any breach of any representation and warranty made by the Seller
pursuant to Section 5 and the repurchase or substitution and indemnification
obligations shall be continuing and shall survive any termination of this
Agreement but such rights and remedies may be enforced only by the Depositor,
the Issuer and the Indenture Trustee.

SECTION 13. Amendments; Consents and Waivers. No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Seller from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties
hereto, the written consent of the Indenture Trustee on behalf of the
Noteholders is given and confirmation from the Rating Agency that such action
will not result in a downgrade, withdrawal or qualification of any rating
assigned to a Class of Notes is received. The Seller shall provide the Indenture
Trustee and the Rating Agency with such proposed modifications, amendments or
waivers. Any waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No consent to or demand by the Seller in
any case shall, in itself, entitle it to any other consent or further notice or
demand in similar or other circumstances. The Seller acknowledges that in
connection with the intended assignment by the Depositor of all of its right,
title and interest in and to each Timeshare Loan to the Issuer, the Issuer
intends to issue the Notes, the proceeds of which will be used by the Issuer to
purchase the Timeshare Loans from the Depositor under the terms of the Sale
Agreement.

SECTION 14. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Depositor may not purchase or acquire Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale and contribution to capital, notwithstanding the otherwise applicable
intent of the parties hereto, and the Seller shall be deemed to have granted to
the Depositor as of the date hereof, a first priority perfected security
interest in all of the Seller’s right, title and interest in, to and under such
Timeshare Loans and the related property as described in Section 2 hereof.

 

18

--------------------------------------------------------------------------------



SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION.

(A)      THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.

(B)      THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH
PARTY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO ITS ADDRESS
SET FORTH IN SECTION 10 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS,
POSTAGE PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE PARTIES TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR
PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 16. WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT RELATED
HERETO AND FOR ANY COUNTERCLAIM THEREIN.

 

19

--------------------------------------------------------------------------------



SECTION 17. Heading. The headings herein are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

SECTION 18. Execution in Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart hereof.

 

[Remainder of Page Intentionally Left Blank]

 

20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BRFC 2010-A LLC, as Depositor

 

By:_______________________________________

Name: Allan J. Herz

Title: President and Assistant Treasurer

BLUEGREEN CORPORATION, as Seller

 

By:_______________________________________

Name: Anthony M. Puleo

Title: Senior Vice President, CFO and Treasurer

Agreed and acknowledged as to

the last paragraph of Section 3

herein only:

BLUEGREEN VACATION CLUB TRUST

By: Vacation Trust, Inc., individually and as Club Trustee

 

By:_______________________________________

Name: Tonya Wardak

Title: Vice President, Treasurer and Secretary

 

--------------------------------------------------------------------------------



Schedule I

Representations and Warranties of the Seller Regarding the Timeshare Loans

With respect to each Timeshare Loan, as of the Closing Date or the related
Transfer Date, as applicable:

 

(a)

other than certain 50/50 Loans, payments due under such Timeshare Loan are
fully-amortizing and payable in level monthly installments;

 

(b)

the payment obligations under such Timeshare Loan bear a fixed rate of interest;

 

(c)

the Obligor thereunder has made a down payment by cash, check, credit card or
otherwise of at least 10% of the actual purchase price (including closing costs)
of the related Timeshare Property (which down payment may, (i) in the case of
Upgrade Club Loans, be represented in whole or in part by the down payment made
and principal payments paid in respect of the related Original Club Loan, (ii)
in the case of a Sampler Converted Loan, be represented in whole or in part by
the principal payments and down payment made on the related Sampler Loan since
its date of origination, and (iii) in the case of an Upgrade or any Sampler
Conversion, be represented in whole or in part by the amount paid where the
Obligor has paid in full at the point of sale for the original Timeshare
Property or Sampler Membership, as applicable) and no part of such payment has
been made or loaned to the Obligor by Bluegreen, the Seller or an Affiliate
thereof;

 

(d)

such Timeshare Loan is not a Defaulted Timeshare Loan and as of the related
Cut-Off Date, no principal or interest due with respect to such Timeshare Loan
is more than 60 days delinquent;

 

(e)

the Obligor related to such Timeshare Loan is not an Affiliate of Bluegreen or
any Subsidiary; provided, that solely for the purposes of this representation, a
relative of an employee and employees of Bluegreen or any Subsidiary (or any of
its Affiliates) shall not be deemed to be an “Affiliate”;

 

(f)

immediately prior to the conveyance of such Timeshare Loan to the Depositor, the
Seller will own full legal and equitable title to such Timeshare Loan, and the
Timeshare Loan (and the related Timeshare Property) is free and clear of adverse
claims, liens and encumbrances and is not subject to claims of rescission,
invalidity, unenforceability, illegality, defense, offset, abatement,
diminution, recoupment, counterclaim or participation or ownership interest in
favor of any other Person;

 

(g)

such Timeshare Loan (other than an Aruba Club Loan) is secured directly by a
first priority Mortgage on the related purchased Timeshare Property;

 

I-1

--------------------------------------------------------------------------------



 

(h)

with respect to each Deeded Club Loan, the Timeshare Property mortgaged by or at
the direction of the related Obligor constitutes a fractional fee simple
timeshare interest in real property at the related Resort or an undivided
interest in a Resort (or a phase thereof) associated with a Unit that entitles
the holder of the interest to the use of a specific property for a specified
number of days each year or every other year, subject to the rules of the
Bluegreen Vacation Club; the related Mortgage has been delivered for filing and
recordation with all appropriate governmental authorities in all jurisdictions
in which such Mortgage is required to be filed and recorded to create a valid,
binding and enforceable first Lien on the related Timeshare Property and such
Mortgage creates a valid, binding and enforceable first Lien on the related
Timeshare Property, subject only to Permitted Liens; and the Seller is in
compliance with any Permitted Lien respecting the right to the use of such
Timeshare Property; the Assignment of Mortgage and each related endorsement of
the related Mortgage Note constitutes a duly executed, legal, valid, binding and
enforceable assignment or endorsement, as the case may be, of such related
Mortgage and related Mortgage Note, and all monies due or to become due
thereunder, and all proceeds thereof;

 

(i)

with respect to the Obligor related to such Timeshare Loan and the related
Timeshare Property purchased by such Obligor, there is only one original
Mortgage and Mortgage Note, in the case of a Deeded Club Loan, and, only one
Owner Beneficiary Agreement, in the case of an Aruba Club Loan; all parties to
the related Mortgage and the related Mortgage Note (and, in the case of an Aruba
Club Loan, Owner Beneficiary Agreement) had legal capacity to enter into such
Timeshare Loan Documents and to execute and deliver such related Timeshare Loan
Documents, and such related Timeshare Loan Documents have been duly and properly
executed by such parties; any amendments to such related Timeshare Loan
Documents required as a result of any mergers involving the Seller or its
predecessors, to maintain the rights of the Seller or its predecessors
thereunder as a mortgagee (or a Seller, in the case of an Aruba Club Loan) have
been completed;

 

(j)

at the time of origination of such Timeshare Loan, the applicable Originator had
full power and authority to originate such Timeshare Loan and the Obligor or the
Club Trustee had good and indefeasible fee title or good and marketable fee
simple title, or, in the case of an Aruba Club Loan, a cooperative interest, as
applicable, to the Timeshare Property related to such Timeshare Loan, free and
clear of all Liens, except for Permitted Liens;

 

(k)

the Mortgage (or, in the case of an Aruba Club Loan, the related Owner
Beneficiary Agreement) related to such Timeshare Loan contains customary and
enforceable provisions so as to render the rights and remedies of the holder
thereof adequate for the realization against the related Timeshare Property of
the benefits of the security interests or lender’s contractual rights intended
to be provided thereby, including (a) if the Mortgage is a deed of trust, by
trustee’s sale, including power of sale, (b) otherwise by judicial foreclosure
or power of sale and/or (c) termination of the contract, retention of Obligor
deposits and payments towards the related Timeshare Loan by the Originator or
the lender, as the case may be, and expulsion from the Club; in the case of the
Deeded Club Loans, there is no exemption available to the related Obligor which
would interfere with the mortgagee’s right to sell at a trustee’s sale or power
of sale or right to foreclose such related Mortgage, as applicable;

 

I-2

--------------------------------------------------------------------------------



 

(l)

any Mortgage Note related to such Timeshare Loan is not and has not been secured
by any collateral except the Lien of the related Mortgage;

 

(m)

if a Mortgage secures such Timeshare Loan, the title to the related Timeshare
Property is insured (or a binding commitment, which may be a master commitment
referencing one or more Mortgages, for title insurance, not subject to any
conditions other than standard conditions applicable to all binding commitments,
has been issued) under a mortgagee title insurance policy (which may consist of
one master policy referencing one or more such Mortgages) issued by a title
insurer qualified to do business in the jurisdiction where the related Timeshare
Property is located in a form generally acceptable to prudent originators of
similar mortgage loans, insuring the Seller or its predecessor and its
successors and assigns, as to the first priority mortgage Lien of the related
Mortgage in an amount equal to the original outstanding Loan Balance of such
Timeshare Loan, and otherwise in form and substance acceptable to the Indenture
Trustee; the Club Originator and its assignees is a named insured of such
mortgagee’s title insurance policy; such mortgagee’s title insurance policy is
in full force and effect; no claims have been made under such mortgagee’s title
insurance policy and no prior holder of such Timeshare Loan has done or omitted
to do anything which would impair the coverage of such mortgagee’s title
insurance policy; no premiums for such mortgagee’s title insurance policy,
endorsements and all special endorsements are past due;

 

(n)

the Seller has not taken (or omitted to take), and has no notice that the
Obligor related to such Timeshare Loan has taken (or omitted to take), any
action that would impair or invalidate the coverage provided by any hazard,
title or other insurance policy on the related Timeshare Property;

 

(o)

all applicable intangible taxes and documentary stamp taxes have been paid on
such Timeshare Loan;

 

(p)

the proceeds of such Timeshare Loan have been fully disbursed, there is no
obligation to make future advances or to lend additional funds under the
applicable Originator’s commitment or the documents and instruments evidencing
or securing such Timeshare Loan and no such advances or loans have been made
since the origination of such Timeshare Loan;

 

I-3

--------------------------------------------------------------------------------



 

(q)

the terms of each Timeshare Loan Document related to such Timeshare Loan have
not been impaired, waived, altered or modified in any respect, except (x) by
written instruments which are part of the related Timeshare Loan Documents or
(y) in accordance with the Credit Policy in effect at the time of origination,
the Collection Policy or the Servicing Standard (provided that no Timeshare Loan
has been impaired, waived, altered, or modified in any respect more than once).
No other instrument has been executed or agreed to which would effect any such
impairment, waiver, alteration or modification; the Obligor has not been
released from liability on or with respect to such Timeshare Loan, in whole or
in part; if required by law or prudent originators of similar loans in the
jurisdiction where the related Timeshare Property is located, all waivers,
alterations and modifications have been filed and/or recorded in all places
necessary to perfect, maintain and continue a valid first priority Lien of the
related Mortgage, subject only to Permitted Liens;

 

(r)

other than if it is an Aruba Club Loan, such Timeshare Loan is principally and
directly secured by an interest in real property;

 

(s)

such Timeshare Loan was originated by one of the Seller’s Affiliates in the
normal course of its business; was originated and underwritten in accordance
with its underwriting guidelines and the Credit Policy in effect at the time of
origination; and to the Seller’s Knowledge, the origination, servicing and
collection practices used by the Seller’s Affiliates with respect to such
Timeshare Loan have been in all respects, legal, proper, prudent and customary;

 

(t)

such Timeshare Loan is assignable to and by the obligee and its successors and
assigns and the related Timeshare Property is assignable upon liquidation of the
related Timeshare Loan, without the consent of any other Person (including any
Association, condominium association, homeowners’ or timeshare association);

 

(u)

the Mortgage related to such Timeshare Loan is and will be prior to any Lien on,
or other interests relating to, the related Timeshare Property;

 

(v)

to the Seller’s Knowledge, there are no delinquent or unpaid taxes, ground rents
(if any), water charges, sewer rents or assessments outstanding with respect to
any of the Timeshare Properties, nor any other outstanding Liens or charges
affecting the Timeshare Properties related to such Timeshare Loan that would
affect the Lien of the related Mortgage or otherwise materially affect the
interests of the Indenture Trustee on behalf of the Noteholders in such
Timeshare Loan;

 

(w)

other than with respect to delinquent payments of principal or interest 60 or
fewer days past due as of the Cut-Off Date, there is no default, breach,
violation or event of acceleration existing under the Mortgage, the related
Mortgage Note or any other document or instrument evidencing, guaranteeing,
insuring or otherwise securing such related Timeshare Loan, and no event which,
with the lapse of time or with notice and the expiration of any grace or cure
period, would constitute a material default, breach, violation or event of
acceleration thereunder; and the Seller has not waived any such material
default, breach, violation or event of acceleration under the Owner Beneficiary
Agreement, Mortgage, the Mortgage Note or any such other document or instrument,
as applicable;

 

I-4

--------------------------------------------------------------------------------



 

(x)

neither the Obligor related to such Timeshare Loan nor any other Person has the
right, by statute, contract or otherwise, to seek the partition of the related
Timeshare Property;

 

(y)

such Timeshare Loan has not been satisfied, canceled, rescinded or subordinated,
in whole or in part; no portion of the related Timeshare Property has been
released from the Lien of the related Mortgage, in whole or in part; no
instrument has been executed that would effect any such satisfaction,
cancellation, rescission, subordination or release; the terms of the related
Mortgage do not provide for a release of any portion of the related Timeshare
Property from the Lien of the related Mortgage except upon the payment of such
Timeshare Loan in full;

 

(z)

the Seller and any of its Affiliates and, to the Seller’s Knowledge, each other
party which has had an interest in such Timeshare Loan is (or, during the period
in which such party held and disposed of such interest, was) in compliance with
any and all applicable filing, licensing and “doing business” requirements of
the laws of the state wherein the related Timeshare Property is located to the
extent necessary to permit the Seller to maintain or defend actions or
proceedings with respect to such Timeshare Loan in all appropriate forums in
such state without any further act on the part of any such party;

 

(aa)

there is no current obligation on the part of any other person (including any
buy down arrangement) to make payments on behalf of the Obligor in respect of
such Timeshare Loan;

 

(bb)

the Associations related to such Timeshare Loan were duly organized and are
validly existing; a manager (the “Manager”) manages such Resort and performs
services for the Associations, pursuant to an agreement between the Manager and
the respective Associations, such contract being in full force and effect; to
the Seller’s Knowledge the Manager and the Associations have performed in all
material respects all obliga­tions under such agreement and are not in default
under such agreement;

 

(cc)

in the case of Bluegreen Club Resorts (other than La Cabana Resort) and to the
Seller’s Knowledge with respect to the Non-Bluegreen Club Resorts, La Cabana
Resort, (i) the Resort related to such Timeshare Loan is insured in the event of
fire, earthquake, or other casualty for the full replacement value thereof, and
in the event that the related Timeshare Property should suffer any loss covered
by casualty or other insurance, upon receipt of any insurance proceeds, the
Associations at the Resorts are required, during the time such Resort is covered
by such insurance, under the applicable governing instruments either to repair
or rebuild the portions of the Resort in which the related Timeshare Property is
located or to pay such proceeds to the holders of any related Mortgage secured
by the Timeshare Property located at such Resort; (ii) the related Resort, if
located in a designated flood plain, maintains flood insurance in an amount not
less than the maximum level available (without regard to reasonable deductibles)
under the National Flood Insurance Act of 1968, as amended or any applicable
laws; (iii) the related Resort has business interruption insurance and general
liability insurance in such amounts generally acceptable in the industry; and
(iv) the related Resort’s insurance policies are in full force and effect with a
generally acceptable insurance carrier;

 

I-5

--------------------------------------------------------------------------------



 

(dd)

the obligee of the Mortgage related to such Timeshare Loan, and its successors
and assigns, has the right to receive and direct the application of insurance
and condemnation proceeds received in respect of the related Timeshare Property,
except where the related condominium declarations, timeshare declarations, the
Club Trust Agreement or applicable state law provide that insurance and
condemnation proceeds be applied to restoration or replacement of the
improvements or acquisition of similar improvements, as the case may be;

 

(ee)

each rescission period applicable to such Timeshare Loan has expired;

 

(ff)

no selection procedures were intentionally utilized by the Seller in selecting
such Timeshare Loan which the Seller knew were materially adverse to the
Depositor, the Indenture Trustee or the Noteholders;

 

(gg)

except as set forth in Schedule II hereto, the Units related to such Timeshare
Loan in the related Resort have been completed in all material respects as
required by applicable state and local laws, free of all defects that could give
rise to any claims by the related Obligors under home warranties or applicable
laws or regulations, whether or not such claims would create valid offset rights
under the law of the State in which the Resort is located; to the extent
required by applicable law, valid certificates of occupancy for such Units have
been issued and are currently outstanding; the Seller or any of its Affiliates
have complied in all material respects with all obligations and duties incumbent
upon the developers under the related timeshare declaration (each a
“Declaration”), as applicable, or similar applicable documents for the related
Resort; no practice, procedure or policy employed by the related Association in
the conduct of its business violates any law, regulation, judgment or agreement,
including, without limitation, those relating to zoning, building, use and
occupancy, fire, health, sanitation, air pollution, ecological, environmental
and toxic wastes, applicable to such Association which, if enforced, would
reasonably be expected to (a) have a material adverse impact on such Association
or the ability of such Association to do business, (b) have a material adverse
impact on the financial condition of such Association, or (c) constitute grounds
for the revocation of any license, charter, permit or registration which is
material to the conduct of the business of such Association; the related Resort
and the present use thereof does not violate any applicable environmental,
zoning or building laws, ordinances, rules or regulations of any governmental
authority, or any covenants or restrictions of record, so as to materially
adversely affect the value or use of such Resort or the performance by the
related Association of its obligations pursuant to and as contemplated by the
terms and provisions of the related Declaration; there is no condition presently
existing, and to the Seller’s Knowledge, no event has occurred or failed to
occur prior to the date hereof, concerning the related Resort relating to any
hazardous or toxic materials or condition, asbestos or other environmental or
similar matters which would reasonably be expected to materially and adversely
affect the present use of such Resort or the financial condition or business
operations of the related Association, or the value of the Notes;

 

I-6

--------------------------------------------------------------------------------



 

(hh)

except if such Timeshare Loan is listed on Schedule II hereto, the original Loan
Balance of such Timeshare Loan does not exceed $35,000;

 

(ii)

payments with respect to such Timeshare Loan are to be in legal tender of the
United States;

 

(jj)

all monthly payments (as applicable) made with respect to such Timeshare Loan
have been made by the Obligor and not by the Seller or any Affiliate of the
Seller on the Obligor’s behalf;

 

(kk)

such Timeshare Loan relates to a Resort;

 

(ll)

such Timeshare Loan constitutes either “chattel paper”, a“general intangible” or
an “instrument” as defined in the UCC as in effect in all applicable
jurisdictions;

 

(mm)

the sale, transfer and assignment of such Timeshare Loan and the Related
Security does not contravene or conflict with any law, rule or regulation or any
contractual or other restriction, limitation or encumbrance, and the sale,
transfer and assignment of such Timeshare Loan and the Related Security do not
require the consent of the Obligor;

 

(nn)

such Timeshare Loan, the Related Security, related Assignment of Mortgage,
related Mortgage, related Mortgage Note, related Owner Beneficiary Agreement
(each as applicable) and each other related Timeshare Loan Document are in full
force and effect, constitute the legal, valid and binding obligation of the
Obligor thereof enforceable against such Obligor in accordance with its terms
subject to the effect of bankruptcy, fraudulent conveyance or transfer,
insolvency, reorganization, assignment, liquidation, conservatorship or
moratorium, and is not subject to any dispute, offset, counterclaim or defense
whatsoever;

 

(oo)

such Timeshare Loan relates to a Completed Unit; such Timeshare Loan and the
Related Security do not, and the origination of each Timeshare Loan did not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, retail installment sales, truth in lending, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party thereto has been or is in violation of any such law, rule or
regulation in any material respect if such violation would impair the
collectibility of such Timeshare Loan and the Related Security; no Timeshare
Loan was originated in, or is subject to the laws of, any jurisdiction under
which the sale, transfer, conveyance or assignment of such Timeshare Loan would
be unlawful, void or voidable;

 

I-7

--------------------------------------------------------------------------------



 

(pp)

to the Seller’s Knowledge, (i) no bankruptcy is currently existing with respect
to the Obligor related to such Timeshare Loan, (ii) such Obligor is not
insolvent and (iii) such Obligor is not an Affiliate of the Seller;

 

(qq)

except if such Timeshare Loan is listed on Schedule II hereto, such Timeshare
Loan shall not have a Timeshare Loan Rate less than 6% per annum;

 

(rr)

except in the case of certain 50/50 Loans or an Upgrade Club Loan, the Obligor
related to such Timeshare Loan has made at least one required payment with
respect to the Timeshare Loan (not including any down payment);

 

(ss)

if a Resort (other than La Cabana Resort) is subject to a construction loan, the
construction lender shall have signed and delivered a non-disturbance agreement
(which may be contained in such lender’s mortgage) pursuant to which such
construction lender agrees not to foreclose on any Timeshare Properties relating
to such Timeshare Loan or by the terms of the construction loan, the related
Timeshare Property has been released from the lien created thereby which have
been sold pursuant to this Agreement;

 

(tt)

except as set forth in Schedule II hereto, the Timeshare Properties and the
Resorts related to such Timeshare Loan are free of material damage and waste and
are in good repair, ordinary wear and tear excepted, and fully operational,
subject to renovations for improvements from time to time; there is no
proceeding pending or threatened for the total or partial condemnation of or
affecting any Timeshare Property or taking of the Timeshare Property by eminent
domain; the Timeshare Properties and the Resorts in which the Timeshare
Properties are located are lawfully used and occupied under applicable law by
the owner thereof;

 

(uu)

except as set forth in Schedule II hereto, the portions of the Resorts in which
the Timeshare Properties are located which represent the common facilities are
free of material damage and waste and are in good repair and condition, ordinary
wear and tear excepted, subject to renovations for improvements from time to
time;

 

(vv)

no foreclosure or similar proceedings have been instituted and are continuing
with respect to such Timeshare Loan or the related Timeshare Property;

 

(ww)

if such Timeshare Loan is an Aruba Club Loan, Bluegreen shall own, directly or
indirectly, 100% of the economic and voting interests of the Aruba Originator.;

 

(xx)

such Timeshare Loan does not have an original term to maturity in excess of 120
months;

 

(yy)

to the Seller’s Knowledge, the capital reserves and maintenance fee levels of
the Associations of the Resorts related to such Timeshare Loan are adequate in
light of the operating requirements of such Associations;

 

(zz)

except as required by law, such Timeshare Loan may not be assumed without the
consent of the obligee;

 

I-8

--------------------------------------------------------------------------------



 

(aaa)

for each Club Loan, the Obligor under such Timeshare Loan does not have its
rights under the Club Trust Agreement suspended;

 

(bbb)

the payments under such Timeshare Loan are not subject to withholding taxes
imposed by any foreign governments;

 

(ccc)

each entry with respect to such Timeshare Loan as set forth on Schedule II and
Schedule III hereof is true and correct. If such Timeshare Loan is a Qualified
Substitute Timeshare Loan, each entry with respect to such Qualified Substitute
Timeshare Loan as set forth on Schedule II and Schedule III hereof, as revised,
is true and correct;

 

(ddd)

if such Timeshare Loan relates to a Timeshare Property located in Aruba, a
notice has been mailed or will be mailed within 30 days of the Closing Date or
the related Transfer Date, as applicable, to the related Obligor indicating that
such Timeshare Loan has been transferred to the Depositor and has ultimately
been transferred to the Issuer and pledged to the Indenture Trustee for the
benefit of the Noteholders;

 

(eee)

no broker is, or will be, entitled to any commission or compensation in
connection with the transfer of such Timeshare Loans hereunder;

 

(fff)

if the Obligor related to such Timeshare Loan is paying its scheduled payments
by pre-authorized debit or charge, such Obligor has executed an ACH Form
substantially in the form attached hereto as Exhibit C;

 

(ggg)

if such Timeshare Loan is a Subsequent Timeshare Loan when such Timeshare Loan
is aggregated with all Timeshare Loans sold to the Depositor pursuant to this
Agreement, it satisfies the criteria for Subsequent Timeshare Loans specified in
Section 4.3 of the Indenture;

 

(hhh)

if such Timeshare Loan is a 50/50 Loan, the related Obligor has made a
downpayment of at least 50%, the balance of the 50/50 Loan is due no later than
the one year anniversary of the origination date of such 50/50 Loan and the
coupon rate is at least 8.25% per annum;

 

(iii)

if such Timeshare Loan relates to a Timeshare Property located in the State of
Michigan and was originated prior to Bluegreen obtaining a license under the
Michigan Mortgage Brokers, Lenders and Servicers Licensing Act, Bluegreen shall
have confirmed that the interest rate on such Timeshare Loan is enforceable in
the manner specified as effective in an opinion by Michigan local counsel;

 

(jjj)

if such Timeshare Loan is an Aruba Club Loan, such Timeshare Loan was originated
on or after January 26, 2004; and

 

(kkk)

with respect to such Timeshare Loan, there exists a Timeshare Loan File and such
Timeshare Loan File contains or will contain each item listed in the definition
of Timeshare Loan File with respect to such Timeshare Loan and such Timeshare
Loan File is in the possession of the Custodian, subject to the Custodian’s
exception report pursuant to the Custodial Agreement.

 

I-9

--------------------------------------------------------------------------------



Schedule II

 

Exceptions

 

With respect to (gg), (tt) and (uu):

For each Timeshare Loan related to the Shore Crest Vacation Villas™ I and II,
Bluegreen brought litigation against a general contractor alleging the existence
of construction defects at the Shore Crest Vacation Villas™ I and II, including
deficiencies in exterior insulating and finishing systems that resulted in water
intrusion. In January of 2009 the parties reached settlement and the general
contractor and various subcontractors and engineers involved in the project
collectively agreed to pay $4,578,000 towards the total cost of repairs to
correct the defects. Bluegreen accrued an additional $1.3 million in expenses
related to this matter. Payment in full of the settlement amount has been made
and Bluegreen entered into construction agreements with a general contractor for
exterior cladding repairs and other repair work to each of Shore Crest I and II.
Repair work for Shore Crest II has been completed within the cost and timing
parameters set forth in the construction contract for Shore Crest II, and the
proper repair work for Shore Crest I is underway with an estimated completion
date in early 2011.

 

With respect to (tt) and (uu):

 

For each Timeshare Loan related to Club La Pension™ in New Orleans, Louisiana
(the “La Pension Resort”), remediation is required due to moisture intrusion
into the project via roof, wall and window entries, and into certain structural
and load-bearing components. Further, La Pension Resort’s A/C system is beyond
its original intended useful life and needs to be replaced. Lastly, updated
building code requirements necessitate substantial improvements to La Pension
Resort’s life-safety systems. Therefore, repairs to La Pension Resort will
include (i) a complete roof replacement, replacement of certain windows, and new
painting of walls and caulking of windows, (ii) most major parts of the A/C
system being removed and replaced with present day materials and parts and (iii)
installation of modern life-safety systems.

 

The present estimated cost of the emergency repairs to the La Pension Resort is
$6.46 million, which is subject to further evaluation. Some additional
remodeling and interior improvements may simultaneously be undertaken but is not
directly related to the above described matters and are primarily cosmetic in
nature. The anticipated start date for the work is March of 2011, immediately
following the conclusion of the 2011 Mardi Gras Festival.  It is estimated the
repairs/remodeling will take eleven months to complete and therefore be
completed by before the commencement of the 2012 Mardi Gras Festival.  It is
possible that the La Pension Resort as a whole, including all resort rooms and
common areas, will be closed to occupancy and use during the repair work.

 

II-1

--------------------------------------------------------------------------------



Schedule III

 

Schedule of Timeshare Loans

 

[Electronic Schedule of Timeshare Loans on file with the Depositor]

 

III-1

--------------------------------------------------------------------------------



Schedule 5

 

Bluegreen is currently addressing an inquiry from the Attorney General of the
State of Florida (the "Florida AG") regarding the resolution of certain consumer
complaints received by the Florida AG as far back as 2003. Bluegreen believes
that these complaints were previously addressed in the ordinary course of
business when received and that Bluegreen will be able to reach an amicable
resolution with the Florida AG.

In 2005, the State of Tennessee Audit Division (the "Division") audited certain
subsidiaries within Bluegreen Resorts for the period from December 1, 2001
through December 31, 2004. On September 23, 2006, the Division issued a notice
of assessment for approximately $652,000 of accommodations tax based on the use
of Bluegreen Vacation Club accommodations by Bluegreen Vacation Club members who
became members through the purchase of non-Tennessee property. Bluegreen
believes the attempt to impose such a tax is contrary to Tennessee law, and has
vigorously opposed, and intends to continue to vigorously oppose, such
assessment by the Division. An informal conference was held in December 2007 to
discuss this matter with representatives of the Division. No formal resolution
of the issue was reached during the conference and no further action has to date
been initiated by the State of Tennessee. While the timeshare industry has been
successful in challenging the imposition of sales taxes on the use of
accommodations by timeshare owners, there is no assurance that Bluegreen will be
successful in contesting the current assessment.

On October 28, 2008, the Commonwealth of Pennsylvania acting through its
Attorney General filed a lawsuit against Bluegreen, and its wholly owned
subsidiaries, Bluegreen Vacations Unlimited, Inc. ("Bluegreen Vacations") and
Great Vacation Destinations, Inc. alleging violations of Pennsylvania's Unfair
Trade Practices and Consumer Protection Laws.  The lawsuit alleged that
Bluegreen used sales and marketing methods or practices that were unlawful under
Pennsylvania law and seeks a permanent injunction preventing Bluegreen from
using such methods and practices in the future.  The lawsuit also sought civil
penalties and restitution on behalf of Pennsylvania consumers.  The lawsuit does
not seek to permanently restrain Bluegreen or any of Bluegreen's affiliates from
doing business in the Commonwealth of Pennsylvania.  The parties reached a
settlement of this matter and a consent was signed which received court approval
on May 26, 2010. Pursuant to the terms of the settlement, Bluegreen paid
$200,000 to the Attorney General's Office and agreed to a 30-day tail period
within which additional consumers who meet certain eligibility requirements can
apply for relief. Bluegreen does not currently expect that this amount will be
material.

In 2006, an interpleader action was brought against Bluegreen Vacations seeking
a determination as to whether Bluegreen Vacations, as purchaser, or the
plaintiffs, as seller, were entitled to a $1.4 million escrow deposit being
maintained with the escrow agent pursuant to a purchase and sale contract for
real property located in Destin, Florida. Both Bluegreen Vacations and the
seller have brought cross-claims for breach of the underlying purchase and sale
contract. The seller alleges Bluegreen failed to perform under the terms of the
purchase and sale contract and thus they are entitled to retain the escrow
deposit. Bluegreen maintains that its decision not to close on the purchase of
the subject real property was proper under the terms of the purchase and sale
contract and therefore Bluegreen is entitled to a return of the full escrow
deposit. The seller amended its complaint to include a fraud count. Bluegreen
believes the fraud allegations are without merit and intends to vigorously
defend this claim.

Schedule 5

 

--------------------------------------------------------------------------------



Bluegreen Southwest One, L.P., ("Southwest"), a subsidiary of Bluegreen, is the
developer of the Mountain Lakes subdivision in Texas. A declaratory judgment
action was filed against Southwest in Texas state court through which the
plaintiffs seek to develop their reserved mineral interests in, on and under the
Mountain Lakes subdivision. The property owners association and some of the
individual landowners have filed cross actions against Bluegreen, Southwest and
individual directors of the property owners association related to the mineral
rights and related to certain amenities in the subdivision as described below.
On January 17, 2007, the court ruled that the restrictions placed on the
development that prohibited oil and gas production and development were invalid
and not enforceable as a matter of law, that such restrictions did not prohibit
the development of the plaintiffs' prior reserved mineral interests and that
Southwest breached its duty to lease the minerals to third parties for
development. The court further ruled that Southwest was the sole holder of the
right to lease the minerals to third parties. Southwest appealed the trial
court's ruling. On January 22, 2009, the appellate court reversed the trial
court's decision and ruled in Southwest's favor and determined that all
executive rights were owned by Southwest and then transferred to the individual
property owners in connection with the sales of land. All property owner claims
were decided in favor of Southwest. It was also decided that Southwest did not
breach a fiduciary duty to the plaintiffs as an executive rights holder. As a
result of this decision, no damages or attorneys' fees are owed to the
plaintiffs. On May 14, 2009, the plaintiffs filed an appeal with the Texas
Supreme Court asking the Court to reverse the Appellate Court's decision in
favor of Bluegreen. On September 15, 2010, the Court heard oral arguments from
the parties on whether the Court should accept the plaintiffs' appeal. No
information is available as to when the Texas Supreme Court will render a
decision. Separately, one of the amenity lakes in the Mountain Lakes development
did not reach the expected level after construction was completed. Owners of
homesites within the Mountain Lakes subdivision and the Property Owners
Association of Mountain Lakes have asserted claims against Southwest and
Bluegreen regarding such failure. This case has been settled and the entire $3.4
million settlement was paid in March of 2010.  Additional claims may be pursued
in the future by certain individual lot owners within the Mountain Lakes
subdivision in connection with these matters, but it is not possible at this
time to estimate the likelihood of loss or amount of potential exposure with
respect to any such matters, including the likelihood that any such loss may
exceed the amount accrued. 

          On October 2, 2008, the Catawba Falls Preserve Homeowners Association
(the "Catawba Association") demanded payment from Bluegreen for (i) construction
of pedestrian pathways and certain equestrian stables allegedly promised by
Bluegreen but never constructed, (ii) repairs to roads and culverts within the
community, and (iii) landscaping improvements to the community's gated entrance.
The parties reached settlement with Bluegreen agreeing to pay the Catawba
Association a nominal sum and convey to the Catawba Association title to two
lots within the Catawba Falls subdivision.

 

          On September 14, 2009, plaintiffs brought suit against Southwest,
Bluegreen Southwest Land, Inc. and Bluegreen Communities of Texas, L.P.,
subsidiaries of Bluegreen, alleging fraud, negligent misrepresentation, breach
of contract, and negligence with regards to the Ridgelake Shores subdivision
developed in Montgomery County, Texas, specifically, the usability of the lakes
within the community for fishing and sporting and the general level of quality
of the community. The lawsuit seeks material damages and the payment of costs to
remediate the lake. Bluegreen intends to vigorously defend the lawsuit. On
September 10, 2010, a tentative settlement of this matter was reached, pursuant
to which Bluegreen agreed to pay $320,000 to provide for improvements to the
fish habitat and general usability of the lake environment. The settlement
agreement remains subject to certain conditions, including court approval.

 

Schedule 5

 

--------------------------------------------------------------------------------



          On September 18, 2008, plaintiffs brought suit against Bluegreen
Communities of Georgia, LLC, a Bluegreen subsidiary ("Bluegreen Georgia"), and
Bluegreen alleging fraud and misrepresentation with regards to the construction
of a marina at the Sanctuary Cove subdivision located in Camden County, Georgia.
Plaintiffs subsequently withdrew the fraud and misrepresentation counts and
replaced them with a count alleging violation of racketeering laws, including
mail fraud and wire fraud. On January 25, 2010, plaintiffs filed a second
complaint seeking approval to proceed with the lawsuit as a class action on
behalf of more than 100 persons claimed to have been harmed by the alleged
activities in a similar manner. Bluegreen has filed a response with the court in
opposition to class certification. No decision has yet been made by the court as
to whether they will certify a class. Bluegreen denies the allegations and
intends to vigorously defend the lawsuit.

 

          On June 3, 2010, plaintiffs filed suit alleging breach by Bluegreen
Georgia and the community association of a bulk cable TV services contract at
Bluegreen's Sanctuary Cove single family residential community being developed
in Waverly, Georgia. In the complaint, the plaintiffs alleged that approximately
$170,000 in unpaid bulk cable fees are due from the defendants, and that the
non-payment of fees will continue to accrue on a monthly basis. Bluegreen and
the community association allege incomplete performance under the contract by
plaintiffs and that the cable system installed was inferior and did not comply
with the requirements of the contract. The case went to mediation on September
20, 2010, but no resolution was reached. Bluegreen intends to vigorously defend
the lawsuit.

 

Schedule 5

 

--------------------------------------------------------------------------------



Exhibit A

 

Form of Waiver Letter

 

Date:

U.S. Bank National Association, as Indenture Trustee of BXG Receivables Note
Trust 2010-A

60 Livingston Avenue

St. Paul, Minnesota 55107

BXG Receivables Note Trust 2010-A

c/o Wilmington Trust Company, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention:

Corporate Trust Services

  BXG Receivables Note Trust 2010-A

In accordance with Section 6(c) of that certain Purchase and Contribution
Agreement (the “Purchase Agreement”), dated as of November 15, 2010, by and
among Bluegreen Corporation, a Massachusetts corporation (“Bluegreen” or a
“Seller”) and BRFC 2010-A LLC, a Delaware limited liability company (the
“Depositor”), the undersigned hereby irrevocably waives its option to repurchase
and/or substitute any Defaulted Timeshare Loan listed on Exhibit A attached
hereto.

 

Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Purchase Agreement.

IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereby by
its duly authorized officer, as of the day and year written above.

 

BLUEGREEN CORPORATION

By:__________________________________ 

Name:

Title:

 

Exhibit A

 

--------------------------------------------------------------------------------



Exhibit A to Form of Waiver Letter

 

Exhibit A

 

--------------------------------------------------------------------------------



Exhibit B

 

Club Trust Agreement

 

Exhibit B

 

--------------------------------------------------------------------------------



Exhibit C

 

ACH Form

 

 

Exhibit C

 

--------------------------------------------------------------------------------